EXHIBIT 10.1

AMENDMENT NO. 2 TO THE CREDIT AGREEMENT

Amendment No. 2 to the Credit Agreement (this “Amendment”), dated as of
27 January 2016, among PHILIP MORRIS INTERNATIONAL INC., a Virginia corporation
(“PMI”), the financial institutions and other institutional lenders from time to
time parties to the Credit Agreement referred to below (the “Lenders”) and
CITIBANK EUROPE PLC, UK BRANCH (previously known as Citibank International
Limited), as Administrative Agent (“Citibank UK”).

WHEREAS, PMI, the Lenders and Citibank UK (as successor to The Royal Bank of
Scotland plc), as Administrative Agent, are parties to that certain Credit
Agreement relating to a US$2,000,000,000 Revolving Credit Facility, dated as of
12 February 2013 (the “Credit Agreement”);

WHEREAS, PMI, the Lenders and Citibank UK desire to amend certain provisions
under the Credit Agreement and extend the term of the Credit Agreement;

WHEREAS, pursuant to Section 9.1 of the Credit Agreement, this Amendment must be
in writing signed by PMI, the Administrative Agent and the Lenders.

NOW, THEREFORE, in consideration of the premises set forth above and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

1. Definitions. Capitalized terms used and not defined in this Amendment shall
have the respective meanings given them in the Credit Agreement.

2. Amendment to Credit Agreement. The Credit Agreement is hereby amended as
follows:

(a) All references in the Credit Agreement to “Citibank International Limited”
or “CIL” as Administrative Agent shall be a reference to “Citibank Europe PLC,
UK Branch” or “Citibank UK”.

(b) The following definitions are hereby added to Section 1.1 of the Credit
Agreement to read as follows:

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to PMI, any Borrower or any of their respective
affiliates from time to time concerning or relating to bribery or corruption.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the



--------------------------------------------------------------------------------

European Union, the implementing law for such EEA Member Country from time to
time which is described in the EU Bail-In Legislation Schedule from time to
time.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country or such
other jurisdiction required by the Bail-In Legislation which is a subsidiary of
an institution described in clauses (a) or (b) of this definition and is subject
to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“FATCA Application Date” means:

(a) in relation to a “withholdable payment” described in Section 1473(1)(A)(i)
of the Internal Revenue Code (which relates to payments of interest and certain
other payments from sources within the U.S.), 1 July 2014;

(b) in relation to a “withholdable payment” described in Section 1473(1)(A)(ii)
of the Internal Revenue Code (which relates to “gross proceeds” from the
disposition of property of a type that can produce interest from sources within
the U.S.), 1 January 2017; or

(c) in relation to a “passthru payment” described in Section 1471(d)(7) of the
Internal Revenue Code not falling within clause (a) or (b) above, 1 January
2017, or, in each case, such other date from which such payment may become
subject to a deduction or withholding required by FATCA as a result of any
change in FATCA after the date of this Agreement.

“FATCA Deduction” means a deduction or withholding from a payment under this
Agreement required by FATCA.

“FATCA Exempt Party” means a party that is entitled to receive payments free
from any FATCA Deduction.

“Finance Party” means the Administrative Agent, any Lender, or any other
recipient of any payment to be made by or on account of any obligation of any
Borrower hereunder.

 

2



--------------------------------------------------------------------------------

“Interpolated Rate” means at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as (x) the Screen Rate
available for deposits in Dollars or (y) the Screen Rate available for deposits
in Euro, as applicable) determined by the Administrative Agent (which
determination shall be conclusive and binding absent manifest error) to be equal
to the rate that results from interpolating on a linear basis between: (a) the
applicable rate under (x) or (y) above (for the longest period for which the
applicable rate under (x) or (y) above is available for the applicable currency)
that is shorter than the relevant Interest Period and (b) the applicable rate
under (x) or (y) above for the shortest period (for which the applicable rate
under (x) or (y) above is available for the applicable currency) that exceeds
the relevant Interest Period, in each case, as of such time.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the United States government,
including those administered by the Office of Foreign Assets Control of the
United States Department of the Treasury or the United States Department of
State.

“Screen Rate” means (a) in relation to LIBOR, the London interbank offered rate
administered by ICE Benchmark Administration Limited (or any other Person which
takes over the administration of that rate) for the relevant currency and period
displayed on pages LIBOR01 or LIBOR02 of the Thompson Reuters screen (or any
replacement Thompson Reuters screen which displays that rate), and (b) in
relation to EURIBOR, the Euro interbank offered rate administered by the
European Money Markets Institute (or any other Person which takes over the
administration of that rate) for the relevant period displayed on page EURIBOR01
of the Thompson Reuters screen (or any replacement Thompson Reuters page which
displays that rate), or, in each case (a) and (b), on the appropriate page of
such other information service which publishes that rate from time to time in
place of Thompson Reuters. If such page or service ceases to be available, the
Administrative Agent may specify another page or service displaying the relevant
rate after consultation with PMI.

“VAT” means (a) any tax imposed in compliance with the Council Directive of
28 November 2006 on the common system of value added tax (EC Directive 2006/112)
and (b) any other tax of a substantially similar nature, whether imposed in a
member state of the European Union in substitution for, or levied in addition
to, such tax referred to in clause (a) above or imposed elsewhere in a
jurisdiction where a Borrower is established.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

(c) The following definitions are hereby amended as follows:

Subsection (e)(iii) is hereby added to the definition of Defaulting Lender:

 

3



--------------------------------------------------------------------------------

or (iii) become the subject of a Bail-in Action.

(d) Subsections (f) and (g) of the definition of ERISA Event are amended in
their entirety to read as follows:

(f) the conditions set forth in Section 430(k) of the Internal Revenue Code or
Section 303(k) or 4068 of ERISA to the creation of a lien upon property or
rights to property of any Borrower or any of its ERISA Affiliates for failure to
make a required payment to a Plan are satisfied; (g) the failure by any Plan to
satisfy the minimum funding standards (within the meaning of Section 412 of the
Internal Revenue Code or Section 302 of ERISA), whether or not waived, or a
determination that any Plan is, or is expected to be, in “at risk” status
(within the meaning of Section 430 of the Internal Revenue Code or Section 303
of ERISA);

(e) The following definitions are hereby amended in their entirety to read as
follows:

“Eligible Assignee” means (a) a Lender or any affiliate of a Lender that is a
Qualifying Bank or (b) any bank or other financial institution, or any other
Person, which has been approved in writing by PMI as an Eligible Assignee for
purposes of this Agreement; provided that (i) PMI’s approval shall not be
required at any time an Event of Default has occurred and is continuing and
(ii) PMI may withhold its approval if PMI reasonably believes that an assignment
to such Eligible Assignee pursuant to Section 9.7 would result in the incurrence
of increased costs payable by any Borrower pursuant to Section 2.11 or 2.14; and
provided, further that PMI shall not provide its approval of any proposed
Eligible Assignee that has a credit rating below BBB- by Standard & Poor’s or
Baa3 by Moody’s.

“EURIBOR” means an interest rate per annum equal to either:

(a) the applicable Screen Rate as of 11:00 A.M. (Brussels time) two Business
Days before the first day of such Interest Period for a period equal to such
Interest Period, or

(b) if the applicable Screen Rate shall not be available for the applicable
Interest Period, but shall be available for Interest Periods of a longer and
shorter duration, then EURIBOR shall be the Interpolated Rate, or

(c) if the Interpolated Rate shall not be available at such time for such
Interest Period, then EURIBOR will be determined by taking the arithmetic mean
(rounded upward to the nearest whole multiple of 1/16 of 1% per annum, if such
arithmetic mean is not such a multiple) of the rates per annum at which deposits
in Euro are offered by the principal office of each of the Reference Banks to
prime banks in the European interbank market at 11:00 A.M. (Brussels time) two
Business Days before the first day of such Interest Period for an amount
substantially equal to the amount that would be the Reference Banks’ respective
ratable shares of such Borrowing outstanding during such Interest Period and for
a period equal to such Interest Period, as determined by the

 

4



--------------------------------------------------------------------------------

Administrative Agent; provided that, if EURIBOR is below zero, then EURIBOR will
be deemed to be zero, subject, however, to the provisions of Section 2.7.

“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate per annum equal, for each day during such period, to the weighted average
of the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) on
Reuters Page FEDFUNDS1 (or any successor page), or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
such day on such transactions received by Citibank UK from three federal funds
brokers of recognized standing selected by it; provided that, if the Federal
Funds Effective Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.

“LIBOR” means an interest rate per annum equal to either:

(a) the applicable Screen Rate as of 11:00 A.M. (London time) two Business Days
before the first day of such Interest Period for a period equal to such Interest
Period, or

(b) if the applicable Screen Rate shall not be available for the applicable
Interest Period but shall be available for Interest Periods of a longer and
shorter duration, then LIBOR shall be the Interpolated Rate, or

(c) if the Interpolated Rate shall not be available at such time for such
Interest Period, then LIBOR will be determined by taking the arithmetic mean
(rounded upward to the nearest whole multiple of 1/16 of 1% per annum, if such
arithmetic mean is not such a multiple) of the rates per annum at which deposits
in Dollars are offered by the principal office of each of the Reference Banks to
prime banks in the London interbank market at 11:00 A.M. (London time) two
Business Days before the first day of such Interest Period for an amount
substantially equal to the amount that would be the Reference Banks’ respective
ratable shares of such Borrowing outstanding during such Interest Period and for
a period equal to such Interest Period, as determined by the Administrative
Agent; provided that, if LIBOR shall be below zero, then LIBOR will be deemed to
be zero, subject, however, to the provisions of Section 2.7.

“Maturity Date” means 7 February 2017.

“Participating Member State” means any member state of the European Communities
that has the Euro as its lawful currency in accordance with legislation of the
European Community relating to Economic and Monetary Union.

“Reference Banks” means such banks as may be appointed by the Administrative
Agent in consultation with PMI and that agree to be so appointed.

(f) The definition of “Mandatory Cost” in Section 1.1 of the Credit Agreement is
hereby deleted in its entirety.

 

5



--------------------------------------------------------------------------------

(g) Subsection (a) of Section 2.5 of the Credit Agreement is hereby amended by
deleting the following phrase:

plus (z) Mandatory Cost, if any

(h) Subsection (b) of Section 2.5 of the Credit Agreement is hereby amended by
deleting the following phrase:

plus (z) Mandatory Cost, if any

(i) Subsections (b), (c) and (d) of Section 2.7 of the Credit Agreement are
hereby amended in their entirety and a new Subsection (e) is inserted, in each
case to read as follows:

(b) Role of Reference Banks. In the event that EURIBOR or LIBOR cannot be
determined by the methods described in clause (a) or clause (b) of the
definitions of “EURIBOR” or “LIBOR,” respectively, each Reference Bank agrees to
furnish to the Administrative Agent timely information for the purpose of
determining EURIBOR or LIBOR, as the case may be, in accordance with the method
described in clause (c) of the definitions thereof. If any one or more of the
Reference Banks shall not furnish such timely information to the Administrative
Agent for the purpose of determining EURIBOR or LIBOR, the Administrative Agent
shall determine such interest rate on the basis of timely information furnished
by the remaining Reference Banks. Notwithstanding anything herein to the
contrary, no Reference Bank is under any obligation to furnish such information
to the Administrative Agent and no Reference Bank (or any officer, employee or
agent thereof) shall be liable for any action taken by it under or in connection
with this Section 2.7(b), unless found in a final, non-appealable judgment by a
court of competent jurisdiction to have been directly caused by its gross
negligence or willful misconduct.

(c) Each Borrower agrees to maintain the confidentiality of any information
relating to a rate provided by a Reference Bank, except that such information
may be disclosed (a) to its and its affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors on a
need-to-know basis, (b) as consented to by the applicable Reference Bank, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, provided that in connection with any such requirement by
a subpoena or similar legal process, the applicable Reference Bank is given
prior notice to the extent such prior notice is permissible under the
circumstances, (d) in connection with the exercise of any remedies hereunder or
any suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder, or (e) to the extent such information (i) becomes publicly
available other than as a result of a breach of this Section, or (ii) becomes
available to such Borrower on a nonconfidential basis from a source other than
the Administrative Agent or the applicable Reference Bank or its affiliates. For
the avoidance of doubt, this Section 2.7(c) shall not apply to the actual rate
applicable to LIBOR Advances or EURIBOR Advances.

(d) Market Disruption. (A) If the applicable Screen Rate is unavailable and
fewer than two Reference Banks furnish timely information to the Administrative
Agent for

 

6



--------------------------------------------------------------------------------

determining EURIBOR for any EURIBOR Advances or LIBOR for any LIBOR Advances, as
the case may be, or (B) with respect to Advances under the Facility, the Lenders
owed or required to lend at least 50.1% of the aggregate principal amount
thereof notify the Administrative Agent that EURIBOR or LIBOR for any Interest
Period will not adequately reflect the cost to such Lenders of making, funding
or maintaining their respective Advances for such Interest Period (each, a
“Market Disruption Event”), then the rate of interest on each Lender’s share of
that Advance for the Interest Period shall be the rate per annum which is the
sum of (x) the Applicable Interest Rate Margin plus (y) the rate notified to the
Administrative Agent and the Borrower by that Lender in a certificate (which
sets out the details of the computation of the relevant rate and shall be prima
facie non-binding evidence of the same) as soon as practicable and in any event
before interest is due to be paid in respect of that Interest Period, to be that
which expresses as a percentage rate per annum the cost to that Lender of
funding its participation in that Advance from whatever source it may reasonably
select.

(e) If a Market Disruption Event occurs and the Administrative Agent or the
applicable Borrower so requires:

(i) the Administrative Agent, PMI and such Borrower shall enter into
negotiations (for a period of not more than thirty (30) days) with a view to
agreeing on a substitute basis for determining the interest rate; and

(ii) any alternative basis agreed upon pursuant to clause (i) above shall, with
the prior consent of all the Lenders, PMI and such Borrower, be binding on all
such parties hereto.

(j) Subsection (a) of Section 2.11 of the Credit Agreement is hereby amended by
deleting the following parenthetical:

(other than any change by way of imposition or increase of reserve requirements
to the extent such change is included in Mandatory Cost)

(k) Subsection (b)(A) of Section 2.14 of the Credit Agreement is hereby amended
in its entirety to read as follows:

for each period during which a deduction or withholding for or on account of any
Taxes is required to be made by the Borrower with respect to the payment of
interest under this Agreement (the “Tax Deduction”), in lieu of application of
clause (i) of this Section 2.14(b), the rate of interest on the Advances as set
out in Section 2.5 shall be the percentage rate per annum which is the aggregate
of the applicable:

(i) Interest Rate Margin, and

(ii) EURIBOR or LIBOR, as applicable,

divided by a factor equal to one (1) minus the amount of the Tax Deduction
expressed as a multiplier (i.e., ten (10) percent will be expressed as 0.10 and
not as 10%); and

 

7



--------------------------------------------------------------------------------

(l) The parenthetical in Section 2.14(f) of the Credit Agreement is hereby
amended in its entirety to read as follows:

(including, if applicable, two executed copies of Internal Revenue Service Form
W-9, W-8BEN-E (or W-8BEN, if applicable), W-8ECI or W-8IMY (together with any
underlying attachments), as appropriate, or any successor or other form
prescribed by the Internal Revenue Service)

(m) Subsection (g) of Section 2.14 of the Credit Agreement is hereby deleted in
its entirety and Subsection (h) is renamed Subsection (g) of Section 2.14 and
Subsection (h) is hereby added to read as follows:

(h) (i) Subject to clause (iii) below, each party to this Agreement shall,
within ten Business Days of a reasonable request by another party to this
Agreement:

 

  (A) confirm for the requesting party whether it is or is not a FATCA Exempt
Party; and

 

  (B) supply to the requesting party such forms, documentation and other
information relating to its status under FATCA as such requesting party
reasonably requests for the purposes of its compliance with any other law,
regulation or exchange of information regime;

(ii) If a party to this Agreement confirms to a requesting party to this
Agreement pursuant to clause (i)(A) above that it is a FATCA Exempt Party and it
subsequently becomes aware that it is not or has ceased to be a FATCA Exempt
Party, that party shall notify the requesting party thereof reasonably promptly;

(iii) Clause (i) above shall not oblige any Finance Party to do anything, and
clause (i)(B) above shall not oblige any other party to do anything, which would
or might, in its reasonable opinion, constitute a breach of any (x) law or
regulation, (y) fiduciary duty, or (z) duty of confidentiality.

(iv) If a party to this Agreement fails to confirm whether or not it is a FATCA
Exempt Party or to supply forms, documentation or other information requested in
accordance with clause (i) above (including, for the avoidance of doubt, where
clause (iii) above applies), then such party shall be treated for the purposes
of this Agreement as if it is not a FATCA Exempt Party until such time as the
party in question provides the requested confirmation, forms, documentation or
other information.

 

  (v) (A) Each party to this Agreement may make any FATCA Deduction and any
payment required in connection with that FATCA Deduction, and no party shall be
required to increase any payment in respect of which it makes such a FATCA
Deduction or otherwise compensate the recipient of the payment for that FATCA
Deduction.

 

8



--------------------------------------------------------------------------------

  (B) Each Finance Party shall promptly, upon becoming aware that it must make a
FATCA Deduction (or that there is any change in the rate or the basis of such
FATCA Deduction), notify the party to whom it is making the payment and, in
addition, shall notify PMI and the Administrative Agent and the Administrative
Agent shall notify the other Finance Parties.

Solely for purposes of this Section 2.14(h), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

(n) Section 2.14 of the Credit Agreement is hereby amended by adding the
following subsection (l) as follows:

(l)

(i) All amounts expressed to be payable under this Agreement by any party to any
Finance Party which (in whole or in part) constitute the consideration for any
supply for VAT purposes are deemed to be exclusive of any VAT which is
chargeable on that supply, and accordingly, subject to clause (ii) below, if VAT
is or becomes chargeable on any supply made by any Finance Party to any party
under this Agreement and such Finance Party is required to account to the
relevant tax authority for the VAT, that party must pay to such Finance Party
(in addition to and at the same time as paying any other consideration for such
supply) an amount equal to the amount of the VAT (and such Finance Party must
promptly provide an appropriate VAT invoice to that party under this Agreement).

(ii) If VAT is or becomes chargeable on any supply made by any Finance Party
(the “Supplier”) to any other Finance Party (the “Recipient”) under a this
Agreement, and any party other than the Recipient (the “Relevant Party”) is
required by the terms of this Agreement to pay an amount equal to the
consideration for that supply to the Supplier (rather than being required to
reimburse or indemnify the Recipient in respect of that consideration):

(A) (where the Supplier is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must also pay to the Supplier (at the
same time as paying that amount) an additional amount equal to the amount of the
VAT. The Recipient must (where this clause (A) applies) promptly pay to the
Relevant Party an amount equal to any credit or repayment the Recipient receives
from the relevant tax authority which the Recipient reasonably determines
relates to the VAT chargeable on that supply; and

(B) (where the Recipient is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must promptly, following demand from
the Recipient, pay to the Recipient an amount equal to the VAT chargeable on
that supply but only to the extent that the Recipient reasonably determines that
it is not entitled to credit or repayment from the relevant tax authority in
respect of that VAT.

 

9



--------------------------------------------------------------------------------

(iii) Where this Agreement requires any party to reimburse or indemnify a
Finance Party for any cost or expense, such party shall reimburse or indemnify
(as the case may be) such Finance Party for the full amount of such cost or
expense, including such part thereof as represents VAT, except to the extent
that such Finance Party reasonably determines that it is entitled to credit or
repayment in respect of such VAT from the relevant tax authority.

(iv) Any reference in this clause (l) to any party shall, at any time when such
party is treated as a member of a group for VAT purposes, include (where
appropriate and unless the context otherwise requires) a reference to the
representative member of such group at such time (the term “representative
member” to have the same meaning as in the UK Value Added Tax Act 1994).

(v) In relation to any supply made by a Finance Party to any party under this
Agreement, if reasonably requested by such Finance Party, that party must
promptly provide such Finance Party with details of that party’s VAT
registration and such other information as is reasonably requested in connection
with such Finance Party’s VAT reporting requirements in relation to such supply.

(o) Subsection (i) of Section 4.1 of the Credit Agreement is hereby amended by
inserting the following language at the end of such Subsection:

The use of the proceeds of the Advances will not violate Anti-Corruption Laws or
applicable Sanctions.

(p) Subsection (a) of Section 5.1 of the Credit Agreement is hereby amended in
its entirety to read as follows:

(a) Compliance with Laws, Etc. (i) Comply, and cause each Major Subsidiary to
comply, in all material respects, with all applicable laws, rules, regulations
and orders (such compliance to include, without limitation, complying with ERISA
and Anti-Corruption Laws and paying before the same become delinquent all taxes,
assessments and governmental charges imposed upon it or upon its property except
to the extent contested in good faith), noncompliance with which would
materially adversely affect the financial condition or operations of PMI and its
Subsidiaries taken as a whole, and (ii) maintain in effect and enforce policies
and procedures designed to ensure, in its reasonable judgment, compliance in all
material respects by PMI, the Borrowers, the Major Subsidiaries and each of
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions.

(q) Section 7.6 of the Credit Agreement is hereby renumbered as Section 7.6(a)
of the Credit Agreement.

(r) Subsection (b) is hereby added to Section 7.6 of the Credit Agreement to
read as follows:

(b) The Administrative Agent shall resign in accordance with clause (a) above
(and, to the extent applicable, shall use reasonable endeavors to appoint a

 

10



--------------------------------------------------------------------------------

successor Administrative Agent pursuant to clause (a) above) if on or after the
date which is three months before the earliest FATCA Application Date relating
to any payment to the Administrative Agent under the Agreement, either:

(i) the Administrative Agent fails to respond to a request under Section 2.14(h)
or a Lender reasonably believes that the Administrative Agent will not be (or
will have ceased to be) a FATCA Exempt Party on or after that FATCA Application
Date;

(ii) the information supplied by the Administrative Agent pursuant to
Section 2.14(h) indicates that the Administrative Agent will not be (or will
have ceased to be) a FATCA Exempt Party on or after that FATCA Application Date;
or

(iii) the Administrative Agent notifies PMI and the Lenders that the
Administrative Agent will not be (or will have ceased to be) a FATCA Exempt
Party on or after that FATCA Application Date;

and, in each case, PMI or a Lender reasonably believes that a party will be
required to make a FATCA Deduction that would not be required if the
Administrative Agent were a FATCA Exempt Party, and PMI or such Lender, by
notice to the Administrative Agent, requires it to resign.

(s) Subsection (b)(vi) to Section 9.7 of the Credit Agreement is hereby amended
in its entirety to read as follows:

(vi) such assignee represents that the source of any funds it is using to
acquire the assigning Lender’s interest or to make any Advance is not and will
not be plan assets as defined under the Department of Labor Plan Asset
Regulations (Section 2510.3-101 of Part 2510 of Chapter XXV, Title 29 of the
Code of Federal Regulations, as amended by Section 3(42) of ERISA and as may be
further amended) or the assignment or Advance is not and will not be a
non-exempt prohibited transaction as defined in Section 406 of ERISA or
Section 4975(c) of the Internal Revenue Code;

(t) Subsection (d) to Section 9.7 of the Credit Agreement is hereby amended by
deleting the words “and addresses” after the word “names” in the first sentence.

(u) Subsection (e) to Section 9.7 of the Credit Agreement is hereby amended by
deleting the period in the last sentence and inserting the following language at
the end of such Subsection:

(the “Participant Register”). The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

11



--------------------------------------------------------------------------------

(v) Article 9 of the Credit Agreement is hereby amended by adding the following
Section 9.16

9.16 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in this Agreement or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under this Agreement, to the extent such liability is unsecured, may be subject
to the write-down and conversion powers of an EEA Resolution Authority and
agrees and consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

(w) Paragraph 3 of Exhibit C – Form of Assignment and Acceptance to the Credit
Agreement is hereby amended in its entirety to read as follows:

3. The Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section 4.1(e) thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance; (ii) agrees that it will, independently and without
reliance upon Citibank UK, as Administrative Agent, the Assignor or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement; (iii) confirms that it is an Eligible
Assignee; (iv) represents that (A) the source of any funds it is using to
acquire the Assignor’s interest or to make any Advance is not and will not be
plan assets as defined under the Department of Labor Plan Asset Regulations
(Section 2510.3-101 of Part 2510 of Chapter XXV, Title 29 of the Code of Federal
Regulations, as amended by Section 3(42) of ERISA and as may be further amended)
or (B) the assignment or Advance is not and will be not be a non-exempt
prohibited transaction as defined in Section 406 of ERISA or Section 4975(c) of
the Internal Revenue Code; (v) appoints and authorizes Citibank UK, as
Administrative Agent, to take such action as agent on its behalf and to exercise
such powers and discretion under the Credit Agreement as are delegated to

 

12



--------------------------------------------------------------------------------

Citibank UK, as Administrative Agent, by the terms thereof, together with such
powers and discretion as are reasonably incidental thereto; (vi) agrees that it
will perform in accordance with their terms all of the obligations that by the
terms of the Credit Agreement are required to be performed by it as a Lender;
and (vii) confirms that it has signed a confidentiality agreement substantially
in the form attached as Exhibit H to the Credit Agreement.

(x) Schedule 3 Calculation of Mandatory Cost is hereby amended and restated in
its entirety to read as follows: “Intentionally Omitted.”

(y) Schedule 4 Commitments is hereby deleted in its entirety and is replaced
with Schedule 4 Commitments attached hereto.

3. Limited Effect. Except as expressly provided hereby, all of the terms and
provisions of the Credit Agreement and other related documents are and shall
remain in full force and effect and are hereby ratified and confirmed. The
amendments contained herein shall not be construed as a waiver or amendment of
any other provision of the Credit Agreement or other related documents or for
any purpose except as expressly set forth herein.

4. Effective Date. This Amendment shall become effective on 9 February 2016 (the
“Effective Date”).

5. Condition Precedent. On or prior to the date hereof, the Administrative Agent
shall have received this Amendment, duly executed and delivered by PMI, Citibank
UK, as Administrative Agent, and the Lenders.

6. Representations and Warranties. PMI represents and warrants to the
Administrative Agent and to each of the Lenders that the statements in
subsection (a), (b), (c), (d) and (f) (but only clause (i) thereof) of
Section 4.1 of the Credit Agreement are true and correct on and as of the date
hereof.

7. Headings. Section headings included herein are for convenience of reference
only and shall not constitute a part of this Amendment for any other purpose or
be given any substantive effect.

8. Binding Effect. This Amendment shall be binding upon and inure to the benefit
of PMI, Citibank UK and each Lender, and each of their respective successors and
assigns.

9. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.

10. Execution in Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Amendment electronically or by facsimile
shall be effective as delivery of a manually executed counterpart of this
Amendment.

 

13



--------------------------------------------------------------------------------

[Signature pages omitted]